Exhibit 10.1

 

LOGO [g466382g31e13.gif]

January ___, 2013

Mr. [            ]

2100 Seaport Boulevard

Redwood City, CA 94063

Dear [            ]:

In connection with and conditioned upon the closing of that certain patent
purchase transaction entered into by and among, inter alia, Telefonaktiebolaget
L.M. Ericsson (“Ericsson”) and the Company as of January __, 2013 (the “Ericsson
Patent Purchase”), we are pleased to deliver to you this letter agreement,
which, effective upon the closing of the Ericsson Patent Purchase, amends and
restates that certain letter agreement memorializing the terms of your
employment with Unwired Planet, Inc. (“the Company”) dated June 11, 2012 (the
“Prior Agreement”), to provide that a portion of your commission payments
contemplated in the Prior Agreement be awarded to you in the form of a
time-based RSU award granted under the Company’s Amended and Restated 2006 Stock
Incentive Plan (the “Plan”) and to make certain other changes.

1.      Position. Your title is Executive Vice President and General Manager of
the Company’s Intellectual Property Division, reporting to the Company’s Chief
Executive Officer. This is a full-time position. While you render services to
the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.

2.      Salary. The Company will pay you a base salary at the rate of
$250,000.00 per year, payable in accordance with the Company’s standard payroll
schedule and subject to applicable deductions and withholdings. This salary will
be subject to periodic review and adjustments at the Company’s discretion.

 

  3. Commission.

(a) You have been retained to assist the Company and its shareholders to realize
maximum value for the Company’s intellectual property portfolio through the
enforcement, prosecution, license and/or sale of some or all of the Company’s
patents (including through a Change of Control). In lieu of participating in any
Corporate Incentive Plan, you will



--------------------------------------------------------------------------------

Mr. [                ]

January     , 2013

Page 2

be eligible for cash commission payments on Net Patent Proceeds, as and when
collected by the Company (the “Cash Commissions”). Cash Commissions will be paid
within 30 days after collection of the Net Patent Proceeds by the Company and
the receipt and application of all Deductions. Any delay in collection of Net
Patent Proceeds (such as scheduled payments running royalties or the like) shall
likewise delay the payment of Cash Commissions. GAAP rules requiring deferment
of recognition of revenue on payment received shall not delay payment of Cash
Commissions. The schedule of Cash Commissions is as follows (subject to the
Advance Repayment described below):

 

  i. Less than $100 million of aggregate Net Patent Proceeds: 0.75% commission

 

  ii. $100,000,001 to $200M of aggregate Net Patent Proceeds: 1.125% commission

 

  iii. $200,000,001 and above: 1.5% commission

(b) In the event the Patent Transaction is an RRLA or a Post-Termination RRLA,
you shall receive a $100,000 lump-sum payment as an advance on the Cash
Commissions payable on such RRLA (an “RRLA Advance”), such RRLA Advance to be
payable promptly (but in no event more than 15 business days) after execution of
the RRLA (subject to normal payroll cycles). Cash Commissions payable on the
RRLA shall not be paid to you until the RRLA Advance has been recovered (the
“Advance Repayment”) and shall thereafter be paid to the extent in excess of
$100,000. For the avoidance of doubt, the RRLA Advance is in lieu of and not in
addition to the first $100,000 of Cash Commissions payable on the RRLA. To the
extent the Cash Commissions payable on the RRLA are insufficient to effect the
Advance Repayment within 24 months of the execution of the RRLA, the balance of
the Advance Repayment shall thereafter be deducted from Cash Commissions payable
to you on any Patent Transaction. If a Change of Control of the Company (as
defined in Section 10) occurs prior to completion of the Advance Repayment, the
balance owing to the Company on the Advance Repayment shall be deducted from the
Cash Commissions payable to you on the Implied IP Value in the Change of Control
(as described in subsection (c) below). In the event of the termination of your
employment with the Company for any reason other than a Qualified Termination,
(i) you will not be entitled to any RRLA Advances or further Cash Commissions
payable on any Net Patent Proceeds received by the Company on or after the
effective date of such termination and (ii) any outstanding Advance Repayments
will be deducted from any Cash Commissions payable to you upon such termination,
whether or not related to an RRLA. In the event of a Qualified Termination, you
will be entitled to receive any outstanding Cash Commissions payable after your
termination as though you were still employed by the Company as provided in the
definitions of Patent Transactions and RRLA, including post-termination RRLA.
Under no circumstances will you be required to repay any RRLA Advance out of
pocket.

(c) In the event of a Change of Control of the Company you will receive your
commission rate on the Implied IP Value in the Change of Control as though such
Implied IP Value were Net Patent Proceeds (and taking into account Net Patent
Proceeds on commissions previously paid for aggregation purposes to determine
the applicable commission rate(s) set for the above).

 

2



--------------------------------------------------------------------------------

Mr. [                ]

January     , 2013

Page 3

(d) Following a Change of Control, the successor in interest of the Company may
elect, within 90 days after such Change of Control, to assume this Agreement,
renegotiate a new mutually agreeable arrangement or terminate your employment
(which would constitute a Qualified Termination).

(e) You and the Company (and its Board of Directors) both agree to act in good
faith and in collaboration to give full effect to the intent of this letter
agreement. Your heirs and assigns (or trustee as the case may be) may benefit
from your rights to commissions in the event of your death or permanent
disability.

4.      Employee Benefits and Expenses. As a regular employee of the Company,
you will continue to be eligible to participate in a number of Company-sponsored
benefits. In addition, you will continue to be entitled to paid vacation in
accordance with the Company’s vacation policy, as in effect from time to time.
You also will continue to be reimbursed for all reasonable expenses that you
incur in performing services, in accordance with the policies and procedures
then in effect and established by the Company.

5.      RSU Award. In contemplation of the execution of this letter agreement
and subject to the consummation of the Ericsson Patent Purchase and the
execution by you of an RSU award letter substantially in the form attached
hereto as Exhibit A (the “RSU Award Agreement”), the Board of Directors has
granted to you an RSU award under the Plan for 750,000 RSUs (the “RSU Award”).
Each RSU represents the right to receive one (1) share of the Company’s common
stock at the time the RSU vests. The RSU Award shall vest in equal quarterly
installments over 3 years as provided in Schedule I hereto, subject to your
continued employment with the Company (or a subsidiary of the Company) and
subject to the other terms and conditions provided in the Plan and the RSU Award
Agreement.

6.      Confidential Information and Assignment of Inventions Agreement. You
hereby acknowledge and agree that your Confidential Information and Assignment
of Inventions Agreement dated as of June 12, 2012 remains in full force and
effect.

7.      Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company is “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

 

3



--------------------------------------------------------------------------------

Mr. [                ]

January     , 2013

Page 4

 

  8. Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. Further, the Company shall withhold from
shares of common stock to be issued to you following the vesting of any RSUs
under the RSU Award Agreement a number of shares of common stock with an
aggregate Fair Market Value (as defined in the Plan) that would satisfy the
minimum tax withholding amount due.

(b) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

9.      Interpretation, Amendment and Enforcement. This letter agreement and the
RSU Award Agreement constitute the complete agreement between you and the
Company, contain all of the terms of your employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company, including the Prior
Agreement. The Prior Agreement shall remain in full force and effect until the
consummation of the Ericsson Patent Purchase. For the avoidance of doubt, if the
Ericsson Patent Purchase does not close, this letter agreement shall be of no
force and effect. This letter agreement may not be amended or modified, except
by an express written agreement signed by both you and a duly authorized officer
of the Company. The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”) will be governed by California law,
excluding laws relating to conflicts or choice of law. You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts of
the State of California, in connection with any Dispute or any claim related to
any Dispute.

10.    Definitions. The following terms have the meaning set forth below
wherever they are used in this letter agreement:

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets following a written warning, (b) your
material breach of any agreement between you and the Company, (c) your material
failure to comply with the Company’s written policies or rules, (d) your
commission of any felony or of a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct that would reasonably be expected to result
in material injury to the Company if you were retained in your position,
(e) your gross negligence or willful misconduct, (f) your continuing failure to
perform assigned duties after receiving written notification of such failure
from the Company, (g) your failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested your cooperation, or (h) repeated
unexplained or unjustified absences following warning.

 

4



--------------------------------------------------------------------------------

Mr. [                ]

January     , 2013

Page 5

“Change of Control” means the sale of the Company (whether by merger,
consolidation, recapitalization, reorganization, sale of securities, sale of
assets, exclusive license, combination, or otherwise) in one transaction or
series of related transactions pursuant to which the acquiror or acquirors
(together with their affiliates) acquire (i) securities representing more than
fifty percent (50%) of the total fair market value or total voting power of all
securities of the Company, assuming the conversion, exchange or exercise of all
securities convertible, exchangeable or exercisable for or into voting
securities, or (ii) all or substantially all of the Company’s assets on a
consolidated basis.

“Change of Control Value” means the total value of the consideration paid by an
acquiring entity (or group of entities) to the Company’s stockholders in the
Change of Control.

“Deductions” means external legal fees, vendor costs and consulting fees (or
similar) paid by the Company in pursuit of Patent Proceeds accruing from
December 1, 2011 onwards (but, for clarity, excluding internal costs such as
salaries, overhead and travel and the like).

“Implied IP Value” means Change of Control Value MINUS the Company’s net cash
(determined in accordance with GAAP immediately prior to the closing of the
Change of Control) and Deductions (to the extent not deducted from previously
paid Cash Commissions).

“MSA” means that certain Master Sale Agreement, dated as of January __, 2013, by
and among, inter alia, Ericsson, Unwired Planet, LLC and the Company.

“Net Patent Proceeds” means Patent Proceeds minus Deductions.

“Patent Proceeds” means cash received by the Company (or its affiliates),
pursuant to all Patent Transactions MINUS the portion allocated to be paid to
Ericsson as revenue share under the MSA.

“Patent Transaction” means each (i) agreement with a third party for a license,
including each RRLA, settlement, covenant not to sue, sale or other disposition
of any or all patent(s) of the Company (or its affiliates), in each case entered
into during your employment or within 3 months following a Qualified
Termination; and (ii) any collection of a judgment or order or subsequent
settlement agreement related to a jury verdict or judgment (or similar
administrative order) obtained during your employment finding that a third party
has infringed one or more of the Company’s (or its affiliate’s) patents.

“Qualified Termination” means your death or permanent disability or an
involuntary termination of your employment by the Company without “Cause”, and
in the case of a termination of your employment, contingent upon satisfaction of
the Severance Conditions.

“RSU” means Restricted Stock Units as described in Section 7.5 of the Plan.

 

5



--------------------------------------------------------------------------------

Mr. [                ]

January     , 2013

Page 6

“RRLA” means an agreement with a third party for a license entered into during
your employment or within 3 months following a Qualified Termination (a
“Post-Termination RRLA”) guaranteed or forecasted to provide for running
royalties or installment payments over time (rather than a single lump sum
payment upfront) for a minimum of $10 million in total license royalties and
deemed to be an RRLA by the Company’s Chief Executive Officer.

“Severance Conditions” means that you (i) have returned all Company property in
your possession and (ii) have executed a general release of all claims that you
may have against the Company or persons or entities affiliated with the Company.
The release must be in the form prescribed by the Company, without alterations.
The Company will deliver the form to you within 30 days after your employment
terminates. You must execute the release within 15 days after receipt thereof.

 

6



--------------------------------------------------------------------------------

* * * * *

You may indicate your agreement with these terms and accept this offer by
signing and dating the enclosed duplicate original of this letter agreement and
the RSU Award Agreement and returning them to me. If you have any questions,
please let me know.

 

Very truly yours,

 

UNWIRED PLANET, INC.

  

Name:

Title:

 

 

I have read and accept this employment letter:    Signature of [            ]

Dated:    

Attachment: RSU Award Agreement



--------------------------------------------------------------------------------

Schedule I

Vesting Terms

 

Vesting Date

 

Number of RSUs to Vest

March 31, 2013

  62,500

June 30, 2013

  62,500

September 30, 2013

  62,500

December 31, 2013

  62,500

March 31, 2014

  62,500

June 30, 2014

  62,500

September 30, 2014

  62,500

December 31, 2014

  62,500

March 31, 2015

  62,500

June 30, 2015

  62,500

September 30, 2015

  62,500

December 31, 2015

  62,500



--------------------------------------------------------------------------------

Exhibit A

RSU Award Agreement



--------------------------------------------------------------------------------

Unwired Planet, Inc.

2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

(FOR RESTRICTED STOCK UNIT AWARDS – TIME-BASED VESTING)

Unwired Planet, Inc. (the “Company”), pursuant to its 2006 Stock Incentive Plan
(as amended and currently in effect, the “Plan”), hereby provides notice (“Grant
Notice”) of the grant to Participant of the number of restricted stock units set
forth below (“Award”). This Award is subject to all of the terms and conditions
as set forth herein and in the Restricted Stock Unit Agreement and the Plan,
which are attached hereto and incorporated herein in their entirety.

 

Participant:

  [______]

Grant Date:

   

Vesting Commencement Date:

   

Number of Restricted Stock Units:

  750,000

 

Vesting Schedule:    As provided in that certain letter agreement between the
Company and the Awardee of even date herewith (the “Employment Agreement”).

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Unit Agreement, the Employment Agreement and the Plan. Participant further
acknowledges that as of the Grant Date, this Grant Notice, the Restricted Stock
Unit Agreement, the Employment Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
stock in the Company under the Plan and supersede all prior oral and written
agreements on that subject.

 

UNWIRED PLANET, INC. By:       Signature

Title:     Date:    

 

PARTICIPANT:   Signature

Date:    

 

 

ATTACHMENTS: Restricted Stock Unit Agreement and 2006 Stock Incentive Plan.

 



--------------------------------------------------------------------------------

ATTACHMENT I

RESTRICTED STOCK UNIT AGREEMENT



--------------------------------------------------------------------------------

UNWIRED PLANET, INC.

2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(FOR RESTRICTED STOCK UNIT AWARDS – TIME-BASED VESTING)

Pursuant to the terms of the Restricted Stock Unit Grant Notice (“Grant Notice”)
and this Restricted Stock Unit Agreement (“Agreement”) (collectively, the
“Award”), Unwired Planet, Inc. (the “Company”) grants you restricted stock units
pursuant to the Company’s 2006 Stock Incentive Plan (as amended and currently in
effect, the “Plan”), subject to the restrictions and conditions contained
herein. Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.

The details of your Award are as follows:

11.    GRANT OF UNITS. The Company hereby grants to you the aggregate number of
restricted stock units (the “Units”) specified in your Grant Notice and pursuant
to that certain letter agreement between the Company and the Awardee of even
date herewith (the “Employment Agreement”). Each Unit represents the right to
receive one (1) share of Common Stock upon vesting.

12.    PAYMENT; TAX WITHHOLDING. You shall, not later than the date on which the
Award becomes a taxable event for Federal income tax purposes, pay to the
Company any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The minimum tax withholding obligation shall be
satisfied through a net issuance of shares. The Company shall withhold from
shares of Common Stock to be issued to you a number of shares of Common Stock
with an aggregate Fair Market Value that would satisfy the minimum tax
withholding amount due.

13.    VESTING. Subject to the limitations contained herein, the Units will vest
as provided in the Grant Notice, provided that vesting will cease upon the
termination of your employment with the Company and its Subsidiaries and
Affiliates (“Termination”). A Termination shall be deemed to occur if you are an
Employee at the time of grant (“Grant Date”) and subsequently become a
Consultant or Non-Employee Director. The unvested portion of your Award will
expire upon Termination. Notwithstanding anything to the contrary contained
herein, in the event of a Qualified Termination (as defined in the Employment
Agreement) of Awardee’s employment at any time during the period commencing two
months prior to a Change of Control (as defined in the Employment Agreement) and
ending 18 months after the Change of Control, all unvested Units shall
automatically be accelerated in full as of the effective date of such Qualified
Termination so as to become immediately and completely vested and no longer
subject to any contractual restrictions.

14.    CONVERSION OF UNITS AND ISSUANCE OF SHARES. Upon each vesting date, one
(1) share of Common Stock shall be issuable for each whole Unit that vests on
such date (the “Shares”), subject to the terms and provisions of the Plan and
this Agreement. Thereafter, the Company will transfer such Shares to you upon
satisfaction of any tax withholding obligations as provided in Section 2. Prior
to the date upon which all Units have fully vested (the “Final Vesting Date”),
any fractional Unit shall be carried forward to the next partial vesting date
rather than being converted into a fractional Share. On each subsequent partial
vesting date, including

 

1



--------------------------------------------------------------------------------

the Final Vesting Date, any fractional Units shall be aggregated into whole
Units and such whole Units shall be converted pursuant to the terms hereof. Any
fractional Unit remaining after the Award becomes fully vested shall be settled
in cash and shall not be converted into a fractional Share. The number of Units
subject to your Award shall be adjusted from time to time for changes in
capitalization, as provided in the Plan.

15.    SECURITIES LAW COMPLIANCE. You will not be issued any Shares upon the
vesting of your Award unless the Shares are either (a) then registered under the
Securities Act or (b) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you will not receive such Shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

16.    TRANSFERABILITY. None of the Units or any beneficial interest therein may
be transferred in any manner other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, you may designate a beneficiary for
the Shares that may be issuable upon the vesting of the Units, in the event of
your death, by completing the Company’s approved beneficiary designation form
and filing such form with the Company’s Human Resources Department. The terms of
this Agreement shall be binding upon your executors, administrators, heirs,
successors, and transferees.

17.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment.

18.    TAX CONSEQUENCES. You agree that you have had the opportunity to review
with your own tax advisors the federal, state, local and foreign income and
employment tax consequences of the grant to you of the Award and the vesting of
the Award. You are relying solely on the advice of your own advisors and not on
statements or representations of the Company or any of its agents. You
understand that you (and not the Company) will be responsible for your own tax
liability as a result of the grant or vesting of your Award.

19.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effective upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

 

  20. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

2



--------------------------------------------------------------------------------

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

21.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

22.    CHOICE OF LAW; GOVERNING LAW. The law of the State of California shall
govern all questions concerning the construction, validity and interpretation of
the Plan, without regard to such state’s conflict of laws rules. Notwithstanding
the foregoing, with respect to matters affecting the Plan that are addressed by
the General Corporation Law of the State of Delaware, the laws of the State of
Delaware shall control, without regard to such state’s conflict of laws rules.
You hereby agree to submit to the jurisdiction and venue of the courts of the
State of California and Federal Courts of the United States of America located
within the County of Santa Clara for all actions relating to the Units, the
Shares, the Notice of Grant, this Agreement, or the Plan. You further agree that
service may be made upon you in any such action or proceeding by first class,
certified or registered mail, to the last address you provided to the Company.

 

3



--------------------------------------------------------------------------------

ATTACHMENT II

2006 STOCK INCENTIVE PLAN